Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 1 of 7




                         Exhibit E
Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 2 of 7




                                                                   12445 E. Caley Avenue
                                                                   Centennial, CO 80111




   June 20, 2019

   Via Email
   jchoate@geogroup.com

          RE:      Menocal, et al. v. The GEO Group, 1:14-cv-02887

   Dear Warden Choate:

             I write to clarify the position of U.S. Immigration and Customs Enforcement (ICE)
    regarding Plaintiffs’ request for inspection of the Aurora Contract Detention Facility, also known
    as the Denver Contract Detention Facility (DCDF). It is my understanding that Plaintiffs are
    requesting to inspect: (1) all facilities used for administrative or disciplinary segregation of
    immigration detainees; (2) all housing units occupied by any Class Member, including both
    individual cells and common areas; (3) all areas, including but not limited to The GEO Group’s
    (GEO) on-site medical facility, laundry room, dining area, kitchen, law library, barbershop,
    intake area, solitary confinement unit, warehouses, any exterior or outdoor areas, and ICE and
    GEO offices, including, but not limited to, conference rooms and break rooms, where any Class
    Member performed work, including cleaning, pursuant to the Housing Unit Sanitation Policy; (4)
    all areas in which GEO stores or stored records and/or electronically-stored information; (5) all
    areas, including but not limited to GEO’s on-site medical facility, laundry room, dining area,
    kitchen, law library, barbershop, intake area, solitary confinement unit, warehouses, any exterior
    or outdoor areas, and ICE and GEO offices, including, but not limited to, conference rooms and
    break rooms where any Class Member performed work pursuant to the Voluntary Work Program.
    It is also my understanding that Plaintiffs are requesting to photograph and/or video-record the
    DCDF.

           GEO’s current contract at the DCDF incorporated the latest version of the ICE 2011
    Performance-Based National Detention Standards, 2016 revision (PBNDS 2011) on February 14,
    2017. ICE has not received a subpoena from Plaintiffs for entry into the DCDF. However, as
    demonstrated below, the PBNDS 2011 provides guidance that addresses several of Plaintiffs’
    requests.

         Scheduling a Tour of the DCDF
                                                      1
Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 3 of 7




            ICE regularly provides tours of its detention facilities to advocacy and non-governmental
    organizations, members of Congress, the media, and other members of the public subject to the
    limitations outlined in agency policy and the agency’s detention standards, including the PBNDS
    2011. As stated in the PBNDS 2011, ICE and its Enforcement and Removal Operations (ERO)
    division support the provision of public access to non-classified, non-sensitive and non-
    confidential information about operations in the interest of transparency. PBNDS 2011 Standard
    7.2., part V.A.1. Under the PBNDS, all requests for tours must be submitted in writing to the
    local ICE/ERO Field Office supervising the facility. PBNDS 2011 7.2.V.B. In reviewing the
    request, the ICE Field Office Director, or his or her designee, takes into consideration safety and
    security, and the availability of ICE/ERO personnel to staff the tour. Id. All tour participants are
    expected to submit personal information required by applicable ICE policies, so the Field Office
    can perform background checks as necessary. Id.

           As stated above, ICE/ERO maintains an open and transparent approach to immigration
    detention through managed access of public participation in approved tours. Regarding
    Plaintiffs’ request to visit the DCDF, ICE/ERO has advised Plaintiffs that it has no objection to
    providing Plaintiffs with a tour of the requested five areas of the DCDF outlined above. Plaintiffs
    can communicate with the local ICE Community Relations Officer to coordinate the tour,
    including the date, time, and background steps prior to the tour.

           ICE Security Concerns Presented by Photography and/or Video-Recording

            As stated in the PBNDS 2011, if the presence of video, film or audio equipment poses a
    threat to the safety or security of the facility, its staff or its detainees, the Field Office Director
    may limit or prohibit such access. PBNDS 7.2.V.A.3. The limitation on photo and video
    equipment is based on serious operational security and law enforcement concerns that aim to
    limit risk of harm to persons (including detainees, facility staff, and the public) and property;
    introduction of contraband, including drugs, weapons, and/or escape tools into the facility; and
    detainee escape from the facility, among other concerns. The DCDF is a secure facility with a
    secure control center that is staffed continuously. The front entrance is a controlled access point
    for entry of both individuals and vehicles. Security officers are posted immediately adjacent to
    housing units and other areas of the facility to permit officers to see or hear and respond to
    emergency situations. Facility staff observe, supervise and control movement of detainees from
    one area to another.

         Permitting photography and video-recording of the DCDF could essentially provide a
   blueprint of the facility, including its layout, secure entrances and exits, the secure control center,
   and the positioning of staff and staffing level of the various areas of the facility. Photography and
   video-recording presents a significant risk to operational security, including risk of harm to
                                                          2
Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 4 of 7




   detainees, facility staff, and the public, as it will allow viewers to potentially exploit any
   perceived weaknesses in operational security.

          Although ICE/ERO may have previously considered possible options to accommodate
   photography and/or video-recording, ICE/ERO currently cannot make any accommodations in
   this regard. First, the Denver Field Office is under new leadership, which has reassessed and
   reinforced certain aspects of operational security. Second, the DCDF previously held
   approximately 400-500 immigration detainees and now houses approximately 1,400 detainees.
   There has been an increase of 600 immigration detention beds at the DCDF in the last 18 months
   alone. This significant increase requires additional, heightened security measures. Finally, on June
   16, 2019, as widely reported in the media, three detainees (including one who is currently a
   suspect in a rape case) escaped from the DCDF. As a result of these operational security and law
   enforcement concerns, ICE/ERO has determined that it cannot permit photography or video-
   recording in the DCDF.

          Given the serious risk of harm to detainees, facility staff, and the general public, ICE
   believes that any benefit of photography and video-recording is outweighed by the security
   concerns outlined above. ICE further believes that, even with a protective order in this case,
    the subsequent possible harm following an inadvertent release of photos and/or videos dwarfs
   any value from photography and video-recording.

         Detainee and Staff Privacy Concerns Presented by Photography and/or Video-
         Recording

           As stated in the PBNDS, limitations on photography and video-recording protect the
    privacy of detainees and facility staff, including the right of a detainee not to be photographed or
    recorded. PBNDS 2011 7.2.II.2.

            Detainees have the right not to be photographed (still, movie or video) and not to have
    their voices recorded. PBNDS 2011 7.2.III.3. ICE/ERO has a responsibility to protect these
    rights, which it takes seriously. PBNDS 2011 7.2.V.A.1. Detainees at the DCDF have not
    consented to being photographed and/or video-recorded in this matter. Additionally, detainees at
    the DCDF have significant personal safety interests in maintaining their privacy. Detainees may
    have sensitive applications for benefits that are confidential pursuant to statutory provisions. 8
    U.S.C.§ 1367 protects several categories of confidential information that prohibit disclosure of
    any information which relates to an alien who is the beneficiary of an application for relief under
    the Violence Against Women Act (VAWA); trafficking Victims (T Visa) and; victims of crimes
    (U Visa), among other categories of individuals. See U.S.C. 8 §1367(a)(2). This provision
    prohibits disclosure of any information about a detainee who is the beneficiary of or has an

                                                         3
Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 5 of 7
Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 6 of 7




  CC:

  Valerie Brown
  Holland & Knight
  2929 Arch Street, Suite 800
  Philadelphia, PA 19104
  Email: Valerie.Brown@hklaw.com

  Juno Turner
  Ossai Miazad
  Elizabeth Stork
  Outten & Golden LLP
  685 Third Avenue, 25th Floor
  New York, New York 10017
  E-Mail: jturner@outtengolden.com
  E-Mail: om@outtengolden.com
  E-Mail: estork@outtengolden.com

  David Lopez
  Outten & Golden LLP
  601 Massachusetts Avenue NW
  Second Floor West Suite
  Washington, D.C. 20001
  E-Mail: pdl@outtengolden.com

  Rachel Dempsey
  Adam Koshkin
  Outten & Golden LLP
  One California Street, 12th Floor
  San Francisco, CA 94111
  E-Mail: rdempsey@outtengolden.com
  E-Mail: akoskin@outtengolden.com

  Alexander Hood
  David Seligman
  Andrew Schmidt
  Towards Justice
  1410 High St., Suite 300
  Denver, CO 80218
  (720) 441-2236
  E-Mail: alex@towardsjustice.org
  E-Mail: david@towardsjustice.org
  E-Mail: andy@towardsjustice.org

                                           5
Case 1:14-cv-02887-JLK-MEH Document 187-8 Filed 06/20/19 USDC Colorado Page 7 of 7




  R. Andrew Free
  Law Office of R. Andrew Free
  P.O. Box 90568
  Nashville, TN 37209
  T: (844) 321-3221
  E-Mail:
  Andrew@ImmigrantCivilRights.com

  Brandt Milstein
  Milstein Law Office
  595 Canyon Boulevard
  Boulder, CO 80302
  (303) 440-8780
  E-Mail: brandt@milsteinlawoffice.com

  Andrew Turner
  The Kelman Buescher Firm
  600 Grant St., Suite 450
  Denver, CO 80203
  (303) 333-7751
  E-Mail: aturner@laborlawdenver.com

  Hans Meyer
  Meyer Law Office, P.C.
  P.O. Box 40394
  Denver, CO 80204
  (303) 831-0817
  E-Mail: hans@themeyerlawoffice.com




                                           6
